DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haring et al. (PN 6048088) in view of Loomans (PN 3900187).
With regards to claims 1, 9 and 10, Haring teaches a co-rotating multi-screw extrusion device comprising a barrel and a screw mechanism arranged in side the barrel as well as the processing of various materials within such as device (Abstract, Fig. 1, col 1 ln 5-31).  Haring teaches that the barrel is provided with a feed port at one end and a discharge opening at the other end and comprising a conveying zone (10) followed by a melting zone (12-20) followed by an exhaust section (24) followed by a mixing extrusion section (27) sequentially (col 2 ln 45-col 3 ln 12, material processed necessarily moving from one section to the next and out of the discharge orifice as claimed).  Haring teaches that at least a portion of the screw is asymmetric (Fig. 9).  Haring teaches that the first and second screws are arranged parallel to each other and are inter-meshed and co-rotate at the same speed (col 2 ln 45-67, Fig. 1, both shafts driven by motor 7).  Haring does not explicitly teach that at least one of the first screw and the second screw has a cross-sectional profile comprising an arc forming a radial step between a root and a crest thereof.
In a similar field of endeavor, Loomans teaches a co-rotating multi-screw extrusion device (Abstract, Fig. 1) comprising a barrel (10) and a screw mechanism arranged inside the barrel (Fig. 1).  Loomans teaches that the barrel is provided with a feed port (14) located at one end of the screw mechanism and a discharge port (15) located at the other end of the screw mechanism (Fig. 1).  Loomans teaches that it was known in the art at the time the invention was 
With regards to the limitation of claim 10 of a “strong axial back mixing effect between the first and second screw”, such an effect is inherent in the process of twin screw extrusion.
With regards to claim 2, Loomans teaches that the arcs are spiraled to form a step in the overall circular cylindrical shape of the outline of the screw (Fig. 1-4, col 1 ln 34-45).
With regards to claim 3, Loomans teaches a plurality of circular arcs that form a plurality of radial steps between roots and crests of the first and second screws (Fig. 1-4).
 With regards to claim 4, Loomans teaches that the first and second screws are the same and that as seen in Fig. 4 a cross-section comprises a plurality of circular and curved arcs arranged to form the cross-sectional profile (Fig. 1-4).
With regards to claim 7, Haring teaches that the screws comprise a left-handed thread (14, reverse thread) and a kneading block section (13) (Fig. 1).
With regards to claim 8, Haring teaches that the outermost edges of the screws are tangent to the barrel (Fig. 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haring et al. (PN 6048088) in view of Loomans (PN 3900187) as applied to claim 1 above, and further in view of Xu et al. (Pub No 2013/0089634).
With regards to claim 5, Haring in view of Loomans as applied to claim 1 above teaches a multi-screw co-rotating extrusion device that is self-wiping or cleaning, but does not teach a third screw.
Xu teaches that it was known in the art at the time the invention was effectively filed to include a third screw of similar profiles in a self-wiping or cleaning multi-screw extrusion device (Abstract, Fig. 1-5) which provides for increased efficiency and yield (¶ 0061-0066).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add a third screw of the type of Haring in view of Loomans as discussed in Xu as all relate to multi-screw extrusion devices presenting a reasonable expectation of success, and doing so increases efficiency and yield.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haring et al. (PN 6048088) in view of Loomans (PN 3900187) and Xu et al. (Pub No 2013/0089634) as applied to claim 5 above, and further in view of Skrabala et al. (Pub No 2020/0198209).
With regards to claim 6, Haring does not teach that the screws should be “double-headed”; however, as discussed in Skrabala it was known to utilize at least a double-thread (interpreted to read upon double-headed) on extrusion screws to increase efficiency for plasticizing (Abstract, ¶ 0015-0019), and as such would have been obvious to incorporate in the screws of Haring et al with a reasonable expectation of success, and yielding predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742